                    Case 20-10343-LSS           Doc 523        Filed 04/30/20        Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                 (Jointly Administered)
    Debtors.
                                                                 Re: Docket Nos. 509 & 521

                                       CERTIFICATE OF SERVICE

             I, Christopher P. Simon, hereby certify that, on April 29, 2020, and in addition to the service

provided under the Court’s CM/ECF system, I caused copies of the Notice of Filing of Sidley

Austin LLP's Witness List in Connection with Hearing on Debtors' Application for Entry of an

Order Authorizing the Retention and Employment of Sidley Austin LLP as Attorneys for the

Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date [D.I. 509] to be served

upon the parties listed on the attached service list via electronic mail.

             I also hereby certify that, on April 30, 2020, and in addition to the service provided under

the Court’s CM/ECF system, I caused copies of the Joint Status Report in Connection with

Hearing on Debtors' Application for Entry of an Order Authorizing the Retention and Employment

of Sidley Austin LLP as Attorneys for the Debtors and Debtors in Possession, Nunc Pro Tunc to

the Petition Date [D.I. 521] to be served upon the parties listed on the attached service list via

electronic mail.




1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS   Doc 523   Filed 04/30/20   Page 2 of 4




Dated: April 30, 2020               /s/ Christopher P. Simon
                                    Christopher P. Simon (No. 3697)
                                    CROSS & SIMON, LLC
                                    1105 N. Market Street, Suite 901
                                    Wilmington, DE 19801
                                    Telephone: (302) 777-4200
                                    Facsimile: (302) 777-4224
                                    csimon@crosslaw.com

                                    Attorney for Sidley Austin LLP
            Case 20-10343-LSS       Doc 523    Filed 04/30/20   Page 3 of 4




                                    SERVICE LIST

Derek C. Abbott, Esq.                         Tancred Schiavoni, Esq.
Andrew R. Remming, Esq.                       Janine Panchok-Berry, Esq.
Joseph C. Barsalona II, Esq.                  O’MELVENY & MYERS LLP
Eric W. Moats, Esq.                           Times Square Tower, Esq.
Paige N. Topper, Esq.                         7 Times Square
MORRIS, NICHOLS, ARSHT & TUNNELL              New York, New York 10036-6537
LLP                                           tschiavoni@omm.com
1201 North Market Street, 16th Floor          jpanchok-berry@omm.com
Wilmington, Delaware 19899-1347
dabbott@mnat.com
aremming@mnat.com
jbarsalona@mnat.com
emoats@mnat.com
ptopper@mnat.com

David L. Buchbinder, Esq.                     Stamatios Stamoulis, Esq.
Hannah M. McCollum, Esq.                      STAMOULIS & WEINBLATT LLC
OFFICE OF THE UNITED STATES                   800 N. West Street, Third Floor
TRUSTEE                                       Wilmington, Delaware 19801
J. Caleb Boggs Federal Building               stamoulis@swdelaw.com
844 King Street, Suite 2207
Wilmington, DE 19801
David.L.Buchbinder@usdoj.gov
Hannah.McCollum@usdoj.gov

Kurt F. Gwynne, Esq.                          Thomas Moers Mayer, Esq.
Katelin A Morales, Esq.                       Rachael Ringer, Esq.
REED SMITH LLP                                Jennifer Sharret, Esq.
1201 N. Market Street, Suite 1500             Megan Wasson, Esq.
Wilmington, DE 19801                          David E. Blabey, Esq.
kgwynne@reedsmith.com                         KRAMER LEVIN NAFTALIS
kmorales@reedsmith.com                          & FRANKEL LLP
                                              1177 Avenue of the Americas
                                              New York, NY 10036
                                              tmayer@kramerlevin.com
                                              rringer@kramerlevin.com
                                              jsharret@kramerlevin.com
                                              mwasson@kramerlevin.com
                                              dblabey@kramerlevin.com
          Case 20-10343-LSS    Doc 523      Filed 04/30/20    Page 4 of 4




Robert S. Brady, Esq.                      Louis R. Strubeck, Jr., Esq.
Edwin J. Harron, Esq.                      Kristian W. Gluck, Esq.
Sharon M. Zieg, Esq.                       Ryan E. Manns, Esq.
Sara Beth A.R. Kohut, Esq.                 NORTON ROSE FULBRIGHT US LLP
YOUNG CONAWAY STARGATT &                   2200 Ross Avenue, Suite 3600
TAYLOR, LLP                                Dallas, Texas 75201-7932
Rodney Square                              louis.strubeck@nortonrosefulbright.com
1000 North King Street                     kristian.gluck@nortonrosefulbright.com
Wilmington, Delaware 19801                 ryan.manns@nortonrosefulbright.com
rbrady@ycst.com
eharron@ycst.com
szieg@ycst.com
skohut@ycst.com

Matthew P. Ward, Esq.                      James I. Stang, Esq.
Morgan L. Patterson, Esq.                  Robert B. Orgel, Esq.
WOMBLE BOND DICKINSON (US) LLP             James E. O’Neill, Esq.
1313 North Market Street, Suite 1200       John W. Lucas, Esq.
Wilmington, Delaware 19801                 Ilan D. Scharf, Esq.
matthew.ward@wbd-us.com                    Maxim B. Litvak, Esq.
morgan.patterson@wbd-us.com                John A. Morris, Esq.
                                           Linda Cantor, Esq.
                                           PACHULSKI STANG ZIEHL & JONES
                                           LLP
                                           919 North Market Street, 17th Floor
                                           Wilmington, Delaware 19801
                                           jstang@pszjlaw.com
                                           rorgel@pszjlaw.com
                                           joneill@pszjlaw.com
                                           jlucas@pszjlaw.com
                                           ischarf@pszjlaw.com
                                           mlitvak@pszjlaw.com
                                           jmorris@pszjlaw.com
                                           lcantor@pszjlaw.com




                                       2
